United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 21-2436
                     ___________________________

                         United States of America,

                    lllllllllllllllllllllPlaintiff - Appellee,

                                       v.

                              Travis Lee Grote,

                   lllllllllllllllllllllDefendant - Appellant.
                                    ____________

                 Appeal from United States District Court
                for the Northern District of Iowa - Western
                              ____________

                        Submitted: January 31, 2022
                          Filed: February 7, 2022
                               [Unpublished]
                              ____________

Before COLLOTON, BENTON, and STRAS, Circuit Judges.
                          ____________
PER CURIAM.

       Travis Grote appeals a sentence imposed by the district court1 after he pleaded
guilty to firearm offenses. His counsel has moved to withdraw, and has filed a brief
under Anders v. California, 386 U.S. 738 (1967), challenging the reasonableness of
Grote’s sentence. We conclude that the sentence was not substantively unreasonable,
as there is no indication that the court overlooked a relevant factor, gave significant
weight to an improper or irrelevant factor, or committed a clear error of judgment in
weighing the relevant factors. See United States v. Feemster, 572 F.3d 455, 461-62
(8th Cir. 2009) (en banc).

      We have also independently reviewed the record under Penson v. Ohio, 488
U.S. 75 (1988), and have found no non-frivolous issues for appeal. Accordingly, we
affirm the judgment, and we grant counsel’s motion to withdraw.
                       ______________________________




      1
        The Honorable Leonard T. Strand, Chief Judge, United States District Court
for the Northern District of Iowa.

                                         -2-